Citation Nr: 0403270	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  02-12 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an increased rating for service-connected 
right knee disability, currently evaluated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active duty in the United States Army from 
October 1966 to October 1968.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2000 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri that denied 
the appellant's claim of entitlement to an evaluation in 
excess of 10 percent for his right knee disability.

The Board notes that the RO denied the appellant's claims of 
entitlement to secondary service connection for a left knee 
disability and a lumbar spine disability in a rating decision 
issued in July 2002; the appellant was notified of that 
denial in August 2002.  Because an appeal has not been 
completed, the Board has not included these issues in its 
consideration.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case is remanded to 
the RO for action as described below.

In February 2002, the RO received private medical evidence 
dated between 1999 and 2001.  A June 2002 statement of the 
case (SOC) does not reflect a review of that private medical 
evidence by the agency of original jurisdiction.  Since the 
additional private medical evidence in question is neither 
duplicative of other evidence of record nor irrelevant, and 
since a Supplemental Statement of the Case (SSOC) pertaining 
to that evidence has not been issued, this evidence must be 
referred back to the RO.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

Since the appellant last underwent a VA examination of his 
right knee in July 2000, the Board feels that a VA 
examination would be useful in determining the current status 
of the appellant's right knee disability.  The duty to assist 
also requires medical examination when such examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified below certain assistance that must 
be rendered to comply with the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  This is required, for 
example, because a June 2002 VCAA notification letter to the 
veteran referred to the evidence required to substantiate a 
claim of service connection, but not to the type of evidence 
needed to substantiate a claim for an increased rating for 
the service-connected right knee disability.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C. 
A. § § 5102, 5103, and 5103A (West 2002), 
the implementing regulations found at 
38 C.F.R. § 3.159 (2003) and any other 
applicable legal precedent is completed.  
In particular, the RO must notify the 
appellant of the information and evidence 
needed to substantiate his claim for an 
increased rating and of what part of such 
evidence he should obtain and what part 
the RO will yet attempt to obtain on his 
behalf.  He should also be told to 
provide any evidence in his possession 
that is pertinent to his claim on appeal.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); see also Charles v. Principi, 
16 Vet. App. 370, 373-374 (2002).  

2.  The RO should contact the Social 
Security Administration (SSA) to obtain 
official documentation of any pertinent 
grant of benefits to the appellant, 
including the List of Exhibits associated 
with any SSA Administrative Law Judge 
(ALJ) decision, as well as copies of all 
of the medical records upon which any 
decision concerning the appellant's 
initial or continuing entitlement to 
benefits was based.  All of these records 
are to be associated with the claims 
file.

3.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers (private 
or government) who provided him with 
relevant evaluation or treatment for his 
right knee disability since 2000, not 
already provided.  After obtaining the 
appropriate signed authorization for 
release of information from the 
appellant, the RO should contact each 
physician, hospital, or treatment center 
specified by the appellant to obtain any 
and all medical or treatment records or 
reports relevant to the claim on appeal.  
In particular, the records of treatment 
by Dr. Jean Lingeman and Dr. Dorothy Groh 
should be obtained.  All correspondence, 
as well as any medical or treatment 
records obtained, should be made a part 
of the claims file.  If private treatment 
is reported and those records are not 
obtained, the appellant and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.

4.  After obtaining any additional 
evidence identified by the appellant, the 
RO should schedule him for an orthopedic 
examination to determine the nature and 
severity of his service-connected right 
knee disability.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should provide a complete 
rationale for all conclusions reached.

Any special diagnostic studies deemed 
necessary should be performed.  The 
examiner should describe all 
symptomatology due to the appellant's 
service-connected right knee disability.

The examiner should note the range of 
motion of the right knee.  The examiner 
must obtain active and passive ranges of 
motion (in degrees), state if there is 
any limitation of function and describe 
it in detail.  The point at which pain 
begins during tests of motion should be 
identified.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement, currently or 
historically, should be noted.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the knee 
joint is used repeatedly.  All functional 
losses caused by service-connected right 
knee disability due to pain, weakness, 
fatigability, etc., should be 
specifically equated to additional 
degrees of motion lost beyond that shown 
clinically.  The examiner should state 
whether there is ankylosis of the right 
knee or whether there is arthritis, 
subluxation, or lateral instability of 
the joint.  Any recurring subluxation or 
lateral instability should be described 
as "slight," "moderate," or 
"severe."

5.  Upon receipt of the VA examination 
report, the RO should conduct a review to 
verify that all requested opinions have 
been offered.  If information is deemed 
lacking, the RO should refer the report to 
the VA examiner for corrections or 
additions.

6.  Thereafter, the RO should consider 
all of the evidence of record and 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including 
DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995) and 38 C.F.R. § 3.321.  All 
relevant evidence of record should be 
addressed.  The appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003), (to be codified at 38 U.S.C. § 5109B, 
and 38 U.S.C. § 7112).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

